UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4090


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GERALD JEROME RICE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cr-00412-CCB-1)


Submitted:   July 29, 2013                 Decided:   August 9, 2013


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Craig M. Sandberg, MUSLIN & SANDBERG, Chicago, Illinois, for
Appellant. John Walter Sippel, Jr., Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gerald Jerome Rice pled guilty to interference with

commerce by robbery and brandishing a firearm in furtherance of

a crime of violence.        Rice’s written plea agreement included a

Federal    Rule    of   Criminal     Procedure     11(c)(1)(C)    stipulated

sentence   of     180   months’    imprisonment.      The   district    court

imposed the stipulated sentence.           Rice then filed this timely

appeal.

           Rice’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious issues for appeal but asking this court to

consider whether Rice’s guilty plea was knowing and voluntary

and whether there was ineffective assistance of counsel.                 Rice

has filed a pro se brief seeking to withdraw his guilty plea.

The   government has     not   filed   a brief. *     Because    we   find   no

meritorious grounds for appeal, we affirm.

           Because Rice did not move to withdraw his guilty plea

in the district court or raise any objections during the Rule 11

colloquy, the plea colloquy is reviewed for plain error.               United


      *
       The government has not sought enforcement of the waiver of
appellate rights in the plea agreement.     See United States v.
Poindexter, 492 F.3d 263, 271 (4th Cir. 2007) (recognizing that
the government may file a responsive brief raising the appellate
waiver issue or do nothing and allow this Court to perform the
Anders review).



                                       2
States      v.    General,      278 F.3d 389,       393   (4th     Cir.       2002).       To

demonstrate plain error, a defendant must show that: (1) there

was    an   error;        (2)   the    error     was       plain;    and       (3)    the     error

affected his “substantial rights.”                     United States v. Olano, 507
U.S. 725,       732     (1993).      A    defendant’s          substantial         rights      are

affected if the court determines that the error “influenced the

defendant’s decision to plead guilty and impaired his ability to

evaluate with eyes open the direct attendant risks of accepting

criminal responsibility.”                  United States v. Goins, 51 F.3d 400,

402-03 (4th Cir. 1995) (internal quotation marks omitted); see

also United States v. Martinez, 277 F.3d 517, 532 (4th Cir.

2002) (holding that defendant must demonstrate he would not have

pled guilty but for the error).

                  Our thorough review of the record reveals that the

district         court    fully      complied       with    Fed.    R.     Crim.      P.    11   in

conducting        the     guilty     plea    colloquy.           Thus     we    conclude       that

Rice’s guilty plea was knowing and voluntary, and we find no

error in the district court’s acceptance of his guilty plea.

Additionally,            we   have    reviewed       Rice’s       claim        of    ineffective

assistance        of     counsel     and    conclude       that     the    record      does      not

conclusively establish ineffective assistance.                             Accordingly, the

ineffective assistance claim is not cognizable on direct appeal,

and must be brought in a motion under 28 U.S.C.A. § 2255 (West



                                                3
Supp.    2013).     See       United      States v.     Baptiste,     596 F.3d 214,

216-17 n.1 (4th Cir. 2010).

              Next, we conclude that we lack jurisdiction to review

Rice’s sentence.         The federal statute governing appellate review

of   a   sentence,       18     U.S.C.       §     3742(c)    (2006),       limits    the

circumstances under which a defendant may appeal a sentence to

which    he   stipulated      in    a     Rule    11(c)(1)(C)      plea   agreement    to

claims that the sentence was imposed in violation of law or as a

result of an incorrect application of the sentencing guidelines.

United States v. Sanchez, 146 F.3d 796, 797 & n.1 (10th Cir.

1998); United States v. Littlefield, 105 F.3d 527, 527-28 (9th

Cir. 1997).       Here, Rice’s sentence did not exceed the applicable

statutory     maximum,    and      was     the    precise    sentence     that   he   had

bargained for with the government.                     Thus, our review of his

sentence is precluded by § 3742(c).

              Finally,    we       have     considered       the    remaining    issues

raised in Rice’s pro se brief and conclude that they are without

merit.    In accordance with Anders, we have reviewed the record

in this case and found no meritorious issues for appeal.                               We

therefore affirm Rice’s conviction and dismiss his appeal to the

extent he challenges his sentence.                   Counsel’s motion to withdraw

from representation is denied.                   This Court requires that counsel

inform Rice in writing of the right to petition the Supreme

Court of the United States for further review.                       If Rice requests

                                             4
that   a   petition    be    filed,   but    counsel   believes       that    such   a

petition would be frivolous, then counsel may move in this Court

for leave to withdraw from representation.                    Counsel’s motion

must state that a copy thereof was served on Rice.                     Finally, we

dispense    with      oral   argument       because    the    facts     and    legal

contentions    are    adequately      presented   in    the   materials       before

this Court and argument would not aid the decisional process.



                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                        5